DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendments and arguments filed on 11/20/2020 are acknowledged and have been fully considered.  Claims 9-16, 18, and 20-30 are now pending.  Claims 1-8, 17, and 19 are canceled; claims 9, 14-16, and 18 are amended; no claims are withdrawn; claims 21-30 are new.
Claims 9-16, 18, and 20-30 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14-16 and 18 recite “[t]he method of claim 9, further comprising the step of preparing said non-denatured collagen”. There is insufficient antecedent basis for “the step” limitation in the claims.
Claims 14-16, 18, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the active steps which result in the preparation of the claimed collagen.  The claims recite either a condition (or pH) or the result of the process, but do not contain any active steps directed towards the claimed method.
Claims 26-29 recite “[t]he method of claim 21, further comprising the step of preparing said non-denatured collagen”. There is insufficient antecedent basis for “the step” limitation in the claims.
Claims 15 and 27 recite “a process which does not significantly disrupt the fibrillary structure of the natural collagen.”  The phrase “which does not significantly disrupt” relies on the exercise of subjective judgment to determine if the structure of the natural collagen has been significantly disrupted.  The instant specification provides no standard for measuring the scope of the term and some objective standard must be provided in order to allow the public to determine the scope of the claim.  Thus, claim is rendered indefinite.
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but as Applicant has provided no arguments regarding the rejection of claim 15 the rejection of record is maintained.

Allowable Subject Matter
Claims 9-13, 20-25, and 30 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Melissa L Fisher/           Primary Examiner, Art Unit 1611